DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Nielsen on 1/7/2022.

The application has been amended as follows: 
a) Amend claim 1:
1. (Currently Amended) A system of mechanical movement transmission, the system comprising: 
a) a first piston (210) attached to a first angled roadway ramp; the first piston in fluid connection with a first fluid channel (200), the first fluid channel in fluid connection with; 

, the first leg comprising a vertical fluid connection with the first piston[[,]]; a horizontal fluid connection (207), the horizontal fluid connection in fluid connection with a first vertical fluid path (213) with a first one way valve (270) disposed in the first vertical fluid path; the [[horizonal]] horizontal fluid [[path]] connection in fluid connection with [[a:]];

c) a first downward fluid path (208), the first downward fluid path in fluid connection with a turbine (400)[[,]]; the turbine in fluid connection with a second vertical fluid path (313) with a second one way valve disposed within the second vertical fluid path; 





d) a second piston (310) attached to a second angled roadway ramp, the second piston in vertical fluid connection with a second leg (305) of a second fluid pathway;

e) the second leg (305) in fluid connection with the second vertical fluid path (313); the second leg in fluid connection with a horizontal section (307), with the horizontal section in fluid connection with a second downward fluid path (308); the second downward fluid path in fluid connection with;

f) the turbine and the turbine in fluid connection with the first vertical fluid path.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a system of mechanical movement transmission, the system comprising: a first piston attached to a first angled roadway ramp; a first leg, the first leg comprising a vertical fluid connection with the first piston; a horizontal fluid connection, the horizontal fluid connection in fluid connection with a first vertical fluid path with a first one way valve disposed in the first vertical fluid path; the horizontal fluid connection in fluid connection with a first downward fluid path, a second piston attached to a second angled roadway ramp, the second piston in vertical fluid connection with a second leg of a second fluid pathway; the second leg in fluid connection with the second vertical fluid path; the second leg in fluid connection with a horizontal section, with the horizontal section in fluid connection with a second downward fluid path; the second downward fluid path in fluid connection with; the turbine and the turbine in fluid connection with the first vertical fluid path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120025532 A1 to Song is considered to be the closest prior art to the present invention. Song discloses multiple pistons (Fig. 9: 410) which actuate fluid through a fluid system (500). The fluid system passes through a turbine generator (510) to generate power. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832